Citation Nr: 1700356	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  15-28 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left knee injury.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert C. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to October 1984.  The Veteran's service from September 1979 to September 1983 is considered honorable for VA purposes.  The period of service from September 1983 to October 1984 is dishonorable for VA purposes.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma made in December 2014, April 2015, and April 2016.

The issues of entitlement to service connection for a bilateral foot disorder, a back disorder, and a left knee injury were previously before the Board, and, in March 2016 Board decision, these issues were remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a back disorder and a left knee disorder as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral foot disorder is related to a period of service.
CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  Nevertheless in this particular case, the Veteran has been granted complete relief in the single issue disposed of in this opinion.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, because any potential failure of VA in fulfilling these duties is harmless error.

Bilateral Foot Disorder

The Veteran's service treatment records indicate that the Veteran was diagnosed with a foot disorder during the pendency of the appeal.  The Veteran provided credible testimony of in-service incurrences of foot injuries during a personal hearing before the Board.  See Transcript.  Finally, an August 2016 VA examination indicates that the Veteran's bilateral foot disorder is related to a period of service.  Therefore, the weight of the evidence is sufficient to find that it is at least as likely as not that the Veteran is entitled to service connection for a bilateral foot disorder.  38 C.F.R. § 3.303.


ORDER

Service connection for a bilateral foot disorder is granted.
REMAND

TDIU

In an April 2016 rating decision, the RO granted the Veteran service connection for posttraumatic stress disorder (PTSD) and assigned a disability rating of 70 percent.  The Veteran submitted a notice of disagreement (NOD) in October 2016 raising the issue of TDIU.  TDIU is not a freestanding issue and may be raised pursuant to a claim for an increased disability rating; including appealing the assignment of an initial disability rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, a statement of the case (SOC) should be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Back Disorder

The Veteran is seeking service connection for left knee and back disabilities.  Treatment records indicate that the Veteran was in a motor vehicle accident in May 1984, during a period of service that has been characterized as dishonorable for VA purposes.  A VA examination has indicated that the Veteran's back disorder could be due to a motor vehicle accident, and he has been granted service connection for PTSD due to an incident that occurred during a period of honorable service occurring immediately prior to his dishonorable period of service.  Therefore, the matter is remanded to determine whether the insanity exception should be applied to his dishonorable period of service, and whether a medical nexus exists between the current back disorder and motor vehicle accident.

This issue was previously remanded by the Board in order to provide the Veteran with an additional VA examination; which was provided in 2016.  The VA examiner opined that the Veteran's back disorder was less likely than not related to a period of honorable service, because the Veteran's treatment records were silent for reports of, or treatment for, back pain or a back injury.  Additionally, the examination noted that the Veteran was involved in motor vehicle accident in 1998, and this accident led to the discovery of a fracture of the Veteran's thoracic spine.  A review of the private trauma center treating the Veteran after the accident indicated that his vehicle was traveling approximately 25 to 35 miles per hour at the time.

The Veteran's treatment records during his second period of service - which is considered dishonorable for VA's purposes - indicated that he was in a motor vehicle accident in May 1984 prior to his separation of service.  The record indicates that the Veteran's vehicle was struck by another vehicle traveling 60 miles per hour at the time of the accident.  If the Veteran's back disorder could have been the result of a motor vehicle accident at 25 to 35 miles per hour after separation of service, then evidence of a motor vehicle accident involving a vehicle traveling 60 miles per hour in-service is sufficient to trigger VA's duty to assist; and normally this could be sufficient to remand this matter for an additional VA examination.

The in-service motor vehicle accident, however, occurred during a period of service that has been characterized as dishonorable for VA purposes.  Veterans are not eligible for service connection for disabilities caused by in-service incurrences during dishonorable periods of service.  38 U.S.C.A. § 5303(a).  Nevertheless, the Veteran has been granted service connection for PTSD due to an in-service incurrence that occurred during an honorable period of service immediately preceding his dishonorable period of service.  Notwithstanding the general bar to benefits for a disability stemming from a dishonorable period of service, a Veteran may still be entitled to service connection if he is determined to have been insane while engaging in the conduct that led to the dishonorable characterization of the period of service.  38 U.S.C.A. § 5303(b).  The fact that the Veteran's PTSD was linked to an incident that occurred prior to the dishonorable period of service is sufficient to trigger VA's duty to assist, and the matter must be remanded in order to determine whether the Veteran's mental state met the criteria for insanity.  See Gardner v. Shinseki, 22 Vet. App. 415 (2009) (holding that VA's duty to assist required the Board to obtain a medical opinion to determine whether a claimant's behavior that led to a dishonorable discharge was due to schizophrenia).  




Left Knee Injury

The Veteran is seeking service connection for a left knee disability.  This matter was previously remanded in order to provide the Veteran with an additional VA examination.  The VA examiner opined that the Veteran's left knee injury was less likely than not related to a period of service.  Nevertheless as previously noted, the Veteran was in a motor vehicle accident in 1998.  Treatments from the private trauma center from 1998 indicate that the Veteran injured his knees during the motor vehicle accident; possibly due to his knees impacting the dash board.  

As previously noted, the Veteran was in a motor vehicle accident during a period of dishonorable service.  Normally, this alone could be sufficient to trigger VA's duty to assist if the in-service incurrence did not occur during a period of dishonorable service.  As previously noted, the Veteran's mental history is sufficient to trigger VA's duty to assist in order to determine whether he was insane for VA's purposes during the conduct that led to the dishonorable characterization of his second period of service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish the Veteran and his representative with a SOC regarding the issue of entitlement to TDIU.  The Veteran and his representative should be appropriately notified of the time limits to perfect his appeal of this issue.  The issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of a SOC.

2.  Obtain a medical opinion to answer the following questions.  If an examination is required to address the following questions, one should be scheduled.  

Is it as likely as not (50 percent or more) that while engaging in the conduct that led to the dishonorable characterization of his period of service from September 1983 to October 1984 a disease or medical condition to include PTSD caused to the Veteran to:
	
2a.  exhibit a more or less prolonged deviation from his normal behavior; why or why not;

2b.  interfere with the peace of society; why or why not; or;

2c.  engage in conduct that was so departed or antisocial from the accepted standards of the community to which by birth and education he belongs lacked the adaptability to make further adjustment to the social customs of the community in which he resided at the time; why or why not?

Note:  In discussing the rationale for the opinion, the VA examiner should discuss the significance, if any, of the following: December 2014 Administrative Decision (available in VBMS: Document Type: Administrative Decision; Subject: Character of Discharge etc.; Receipt Date: 12/05/2014); Separation Documentation (available in VBMS: Document Type: Military Personnel Record; Subject: STRs & SPRs Stressor Verified Tabbed in Red; Receipt Date: 4/04/2014; pp. 22 to 36)

3.  If the examiner concludes that the Veteran was insane at the time of the commission of the acts leading to the dishonorable discharge, provide the Veteran with a VA examination to answer the following questions:

3a.  Is it at least as likely as not (50 percent or more) that a medical nexus exists between a current back disorder and an in-service incurrence to include a car accident in May 1984?  Why or why not?  In discussing the rationale of the opinion, the VA examiner should discuss the significance, if any, of the October 1984 service treatment record (available in VBMS: Document Type: Correspondence; Subject: Evidence and or Argument; Receipt Date: 1/30/2016; p. 24).

3b.  Is it at least as likely as not (50 percent or more) that a medical nexus exists between a left knee injury and an in-service incurrence to include a car accident in May 1984?  Why or why not?  In discussing the rationale of the opinion, the VA examiner should discuss the significance, if any, of the October 1984 service treatment record (available in VBMS: Document Type: Correspondence; Subject: Evidence and or Argument; Receipt Date: 1/30/2016; p. 24).

4.  Then, readjudicate the claims of entitlement to service connection for a back disorder or knee disorder.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


